Third District Court of Appeal
                               State of Florida

                           Opinion filed May 30, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-1682
                          Lower Tribunal No. 16-3975
                             ________________


     Transportation Services, Inc. and Carrier Equipment, Inc.,
                                   Appellants,

                                        vs.

                          Seaboard Marine LTD.,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Antonio Marin,
Judge.

      Aponte Law and Darren R. Aponte, for appellants.

      Blanck & Cooper and Jonathan S. Cooper, for appellee.

Before ROTHENBERG, C.J., and SALTER and SCALES, JJ.

      PER CURIAM.

      Defendants/counter-plaintiffs/appellants, Transportation Services, Inc., and

Carrier Equipment, Inc., have appealed an order in favor of plaintiff/counter-
defendant/appellee, Seaboard Marine Ltd., captioned “Final Judgment for

Counterdefendant Seaboard Marine.” That order granted Seaboard Marine’s

motion for summary judgment on the appellants’ counterclaims, dismissing those

counterclaims, and concluding that the appellants “shall take nothing by this suit

and [the appellee] shall go hence without day.” The order did not address or

dispose of the appellee’s still-pending claims as plaintiff against the appellants;

those claims and the appellants’ counterclaims arose from the same transactions

and occurrences.

      We issued an order to the parties to show cause why the order on appeal

should not be reversed to exclude the purported words of finality, “go hence

without day,” without prejudice to the rights of the parties to appeal when both the

claims and counterclaims have been fully adjudicated, citing Haven Center, Inc. v.

Meruelo, 22 So. 3d 849, 850 (Fla. 3d DCA 2009). No responses were filed.

      We reverse the order sought to be appealed, and remand the case for the

deletion from the order of the phrase “go hence without day.” The reversal does

not disturb the trial court’s decision to grant the appellee’s motion for summary

judgment on the counterclaim, and is without prejudice to the rights of the parties

to appeal when the claims and counterclaims have been fully adjudicated.

      Reversed and remanded for further proceedings.




                                         2